Citation Nr: 1745926	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for lumbar spine disability, including as secondary to left lower extremity neurological manifestations and as secondary to bilateral knee disabilities.

2. Entitlement to an increased rating for right knee disability based on limitation of extension, rated as 30 percent disabling prior to October 10, 2014.

3. Entitlement to an increased rating for right knee disability based on instability, rated as a noncompensable disability prior to June 16, 2010, and as 10 percent disabling prior to October 11, 2014.

4. Entitlement to an increased rating for right knee disability status post total replacement, rated as 30 percent disabling from December 1, 2015.

5. Entitlement to an increased initial rating for left knee disability, rated as 10 percent disabling prior to September 23, 2013, and, status post total replacement, as 30 percent disabling from November 1, 2014.  

6. Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, October 2006, and January 2007 decisions of the Philadelphia, Pennsylvania, Regional Office (RO).  The January 2005 rating decision denied a rating in excess of 30 percent for a right knee disability causing limitation of extension.  The October 2006 rating decision, in pertinent part, granted entitlement to service connection for a left knee disability, and assigned a 10 percent rating.  The January 2007 rating decision denied the claim of entitlement to service connection for a lumbar spine disability.  The Veteran subsequently appealed these issues to the Board.  

In March 2011, the Veteran testified at a hearing before a local decision review officer (DRO) and, in July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcripts are of record.

An August 2011 rating decision granted entitlement to a 10 percent rating for right knee instability effective June 16, 2010.   

In October 2013, the Board found that the issue of entitlement to a TDIU was raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the current issues for further evidentiary development.  Also remanded by the Board were the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased initial rating for the right shoulder disability.  Concerning the right shoulder, the Veteran requested a 20 percent rating effective from the date of his claim, February 28, 2011.  See August 2012 notice of disagreement.  In November 2016, the RO granted service connection for major depressive disorder with anxious features, and granted a 20 percent rating to the right shoulder effective February 28, 2011.  Therefore, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

A March 2014 rating decision granted entitlement to a temporary 100 percent rating for a left total knee replacement, effective September 23, 2013, and a 30 percent rating effective November 1, 2014.  As a 100 percent rating is the maximum payable, the period from September 23, 2013 to October 31, 2014 is not for consideration in this appeal.  As the prior rating for limitation of motion was discontinued after this award, the issue has been amended as reflected on the cover page.

A January 2015 rating decision granted entitlement to a temporary 100 percent rating for a right total knee replacement, effective October 10, 2014, and a 30 percent rating effective December 1, 2015.  As a 100 percent rating is the maximum payable, the period from October 10, 2014 to November 30, 2015 is not for consideration in this appeal.  Additionally, the prior ratings based on limitation of motion and instability were discontinued after this award; the issues have been amended as reflected on the cover page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

Turning first to the lumbar spine claim, the Veteran was afforded a VA examination in February 2016 pursuant to the Board's prior remand.  Following the examination, the examiner provided a negative nexus opinion.  He explained that he had discussed the case with a VA orthopedist, and that it was the orthopedist's opinion that the Veteran's bilateral knee replacements did not cause or aggravate lumbar spine degenerative disc disease or degenerative arthritis.  He also stated that he was unaware of any proof with 50% or greater probability that any of the Veteran's service-connected disabilities cause or aggravate the lumbar spine conditions.  The examiner also pointed out that the Veteran's obesity is the more proximate cause for his back pain.

Remand is required to provide an adequate addendum opinion.  The opinion did not provide a rationale for the orthopedist's negative conclusion, and the statement regarding lack of proof did not identify whether the opinion could not be provided due to lack of sufficient information or evidence, or whether such was due to the limits of medical knowledge.   See Jones v. Shinseki, 23 Vet. App. 382, 389-390 (2010).  Moreover, the examiner's opinion apparently focused on the bilateral knee replacements, themselves, rather than on the impact of the knee disabilities; the Veteran contends that his knee disabilities have caused him to fall and injure his back, or, alternatively, caused an altered gait and lumbar stress, in turn resulting in or aggravating the lumbar spine condition.  The examiner did not discuss these contentions in rendering his opinion.  Finally, the examiner's discussion of obesity does not provide an adequate rationale to address the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (finding that a secondary opinion which addresses a causal relationship, but which does not address the question of aggravation, is inadequate).  Thus, an addendum opinion is required.

Regarding the knee claims, the Board finds that the VA examinations of record are inadequate because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, although range of motion testing was performed, the examiners did not indicate whether range of motion testing was conducted in active motion, passive motion, weight-bearing and nonweight-bearing.  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  The examiner should also render a retrospective opinion on the measurements required by Correia.

Finally, concerning the Veteran's claim of entitlement to a TDIU, as that claim is inextricably intertwined with the increased rating claims, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from November 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified    of such.

2. Return the claims file to the VA clinician who conducted the February 2016 lumbar spine examination.  If that clinician is not available, send the claims file to another clinician for review.  If an additional examination is deemed necessary to respond to the questions presented, one should be scheduled.  After reviewing the claims file, the clinician should respond to the following:

a. Identify all currently diagnosed lumbar spine disorders.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from May 2006 onward.  The disorder need not be present at the time of the claims file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the review.

b. With respect to each diagnosed lumbar spine disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability was caused by a service-connected bilateral knee disability?  Please explain why or why not.  

c. If not caused by the knee disabilities, is it at least as likely as not that the lumbar spine disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the bilateral knee disability?  Please explain why or why not. 

d. If the examiner finds that the lumbar spine disability has been permanently worsened beyond normal progression (aggravated) by the knee disabilities, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the lumbar spine disability that is attributed to the bilateral knee disability.

In rendering these opinions, the clinician is requested to comment on the Veteran's contention that his knee disabilities caused him to fall and injure his back and/or develop an altered gait, placing stress on the lumbar spine, which caused or aggravated the lumbar spine disability.   

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected left and right knee disabilities.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since January 2005) of the left and right knees in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide an opinion as to the extent that the Veteran's service-connected knee disabilities have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected knee disabilities on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

4. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal, to include the issue of entitlement to a TDIU due to the Veteran's service-connected knee disabilities, along with all of his service-connected disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






